Exhibit 10.47
 
ENER1, INC.
AMENDED AND RESTATED
2007 STOCK INCENTIVE PLAN
 
The Board of Directors of Ener1, Inc. (the "Company") has determined, pursuant
to resolutions dated August 19, 2008, November 18, 2008 and March 13, 2009, that
it is in the best interests of the Company to amend the Ener1, Inc. 2007 Stock
Incentive Plan (the "Original Plan") as provided herein.  Therefore, effective
as of May 7, 2009, the Original Plan is amended and restated to read as follows:
 
1.
Purpose



The purpose of the Ener1, Inc. Amended and Restated 2007 Stock Incentive Plan
(the “Plan”) is to advance the interests of the Company by stimulating the
efforts of employees, officers, non-employee directors and other service
providers, in each case who are selected to be participants, by heightening the
desire of such persons to continue in working toward and contributing to the
success and progress of the Company and its Subsidiaries.  The Plan provides for
the grant of Incentive Stock Options and Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Deferred
Stock Units, any of which may be performance-based, and for Incentive Bonuses,
which may be paid in cash or stock or a combination thereof, as determined by
the Administrator.  It is intended that (i) all Options and Stock Appreciation
Rights be exempt from the requirements of Code Section 409A pursuant to Treasury
Regulations Section 1.409A-(b)(5) and (ii) that all other grants under the Plan
either be exempt from or satisfy the requirements of Code Section 409A and the
regulations thereunder, and the Plan and all Award Agreements shall be
interpreted to reflect such intent.
 
2.
Definitions



As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)           “Administrator” means the Administrator of the Plan in accordance
with Section 17.


(b)           “Award” means an Incentive Stock Option, Non-Qualified Stock
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Deferred Stock Unit or Incentive Bonus granted to a Participant pursuant to the
provisions of the Plan, any of which the Administrator may structure to qualify
in whole or in part as a Performance Award.


(c)           “Award Agreement” means a written agreement or other instrument as
may be approved from time to time by the Administrator implementing the grant of
each Award.  An Agreement may be in the form of an agreement to be executed by
both the Participant and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments as approved by the
Administrator.


(d)           “Board of Directors” or “Board” means the Board of Directors of
the Company.
 
 
1

--------------------------------------------------------------------------------

 

(e)           “Cause” means (i) failure or refusal of the Participant to perform
the duties and responsibilities that the Company requires to be performed by
him, (ii) gross negligence or willful misconduct by the Participant in the
performance of his duties, (iii) commission by the Participant of an act of
dishonesty affecting the Company, or the commission of an act constituting
common law fraud or a felony, or (iv) the Participant’s commission of an act
(other than the good faith exercise of his business judgment in the exercise of
his responsibilities) resulting in material damages to the
Company.  Notwithstanding the above, if an Participant and the Company have
entered into an employment or consulting agreement which defines the term
“Cause” for purposes of such employment or consulting agreement, “Cause” shall
be defined pursuant to the definition in such employment or consulting agreement
with respect to such Participant’s Options.  The Administrator shall determine
in its sole discretion whether Cause exists for purposes of this Plan.


(f)           "Change in Control" shall be deemed to occur with respect to the
Company if a person or group of persons shall acquire direct or indirect
beneficial ownership (whether as a result of stock ownership, revocable or
irrevocable proxies, or otherwise) of securities of the Company pursuant to a
transaction or series of related transactions, such that after the consummation
and as a result of such transaction(s), the persons constituting all of the
equity holders of the Company immediately prior to the commencement of such
transactions(s) fail to directly or indirectly own, immediately after the
consummation of such transactions(s), more than 50% of (i) the total combined
voting power with respect to the election of directors of the Company or (ii)
the issued and outstanding common equity of the Company (or surviving entity, in
the case of a merger, consolidation, asset sale, or similar
transaction).  Notwithstanding the preceding provisions, to the extent that the
term "Change in Control" is applied to any Award that is subject to Code Section
409A, a Change in Control shall not be deemed to have occurred unless the event
or services of events satisfies the definition specified above and also
constitutes a change in the effective ownership or control of the corporation or
in the ownership of a substantial portion of the assets of the corporation
within the meaning of Code Section 409A(a)(2)(A)(v) and the regulations
thereunder.


(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the rulings and regulations issued thereunder.


(h)           “Common Stock” means the Company’s common stock, par value $0.001,
subject to adjustment as provided in Section 12.


(i)           “Company” means Ener1, Inc., a Florida corporation.


(j)           “Deferred Stock Unit” or “DSU” means an Award granted pursuant to
Section 9 representing the unfunded and unsecured right to receive Common Stock
or cash or a combination thereof, as determined by the Administrator, at the end
of a specified deferral period.
 
 
2

--------------------------------------------------------------------------------

 

(k)           “Incentive Bonus” means a bonus opportunity awarded under
Section 10 pursuant to which a Participant may become entitled to receive an
amount based on satisfaction of such performance criteria as are specified in
the Award Agreement.


(l)           “Incentive Stock Option” or “ISO” means a stock option that is
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.


(m)           “Nonemployee Director” means each person who is, or is elected to
be, a member of the Board of Directors and who is not an employee of the Company
(but may be an employee of a Subsidiary or other affiliated entity).


(n)           “Option” means an ISO and/or a NQSO granted pursuant to Section 6
of the Plan.


(o)           “Participant” means any individual described in Section 3 to whom
Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.


(p)           “Performance Award” means an Award, the grant, issuance,
retention, vesting or settlement of which is subject to satisfaction of one or
more performance criteria established pursuant to Section 13.


(q)           “Plan” means this Amended and Restated Ener1, Inc. 2007 Stock
Incentive Plan, as set forth herein and as amended from time to time.


(r)           “Restricted Stock” means shares of Common Stock granted pursuant
to Section 8 of the Plan.


(s)           “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 8 pursuant to which shares of Common Stock may be issued in
the future.


(t)           “Stock Appreciation Right” means a right granted pursuant to
Section 7 of the Plan that entitles the Participant to receive, in cash or
shares of Common Stock or a combination thereof, as determined by the
Administrator, value equal to or otherwise based on the excess of (i) the market
price of a specified number of shares of Common Stock at the time of exercise
over (ii) the exercise price of the right, as established by the Administrator
on the date of grant.  The exercise price of a Stock Appreciation Right shall
not be less than the fair market value on the date of grant of the number a
shares of Common Stock subject to the Stock Appreciation Right.


(u)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.
 
 
3

--------------------------------------------------------------------------------

 

(v)           “Termination of employment” means ceasing to serve as a full-time
employee of the Company and its Subsidiaries or, with respect to a Nonemployee
Director or service provider, ceasing to serve as such for the Company, except
that (i) subject to Section 6(c), an approved leave of absence or approved
employment on a less than full-time basis may constitute employment as
determined by the Administrator, (ii) the Administrator may determine that a
transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a “termination of employment,”
(iii) service as a member of the Board of Directors shall constitute continued
employment with respect to Awards granted to a Participant while he or she
served as an employee and (iv) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board of
Directors.  Notwithstanding the preceding provisions, to the extent that the
term "Termination of Employment" is applied to any Award that is subject to Code
Section 409A, the term shall be deemed to mean a "separation from service"
within the meaning of Code Section 409A(a)(2)(A)(i).


(w)           “Total and Permanent Disablement” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code. The
determination of the Administrator as to an individual’s Total and Permanent
Disablement shall be conclusive on all parties.


3.
Eligibility



Any person who is a current or prospective officer or employee (including any
director who is also an employee, in his or her capacity as such) of the Company
or of any Subsidiary shall be eligible for selection by the Administrator for
the grant of Awards hereunder. Any Nonemployee Director shall also be eligible
for selection by the Administrator for the grant of Awards hereunder. In
addition, any service provider who has been retained to provide consulting,
advisory or other services to the Company or to any Subsidiary shall be eligible
for selection by the Administrator for the grant of Awards hereunder. Options
intending to qualify as ISOs may only be granted to employees of the Company or
any Subsidiary within the meaning of the Code, as selected by the Administrator.
 
4.
Effective Date and Termination of Plan



This Plan was adopted by the Board of Directors of the Company as of December
21, 2006 (the “Effective Date”), subject to the approval of the Company's
shareholders.  The Plan shall remain available for the grant of Awards until the
tenth (10th) anniversary of the Effective Date. Notwithstanding the foregoing,
the Plan may be terminated at such earlier time as the Board of Directors may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.
 
 
4

--------------------------------------------------------------------------------

 

5.
Shares Subject to the Plan and to Awards



(a)           Aggregate Limits. The aggregate number of shares of Common Stock
issuable pursuant to all Awards shall not exceed 4,765,764 (of which 1,898,174
shares remain available for issuance as of May 7, 2009), any of all of which may
be issuable with respect to ISOs.  Any shares of Common Stock granted as Options
or Stock Appreciation Rights shall be counted against this limit as one (1)
share for every one (1) share granted. Any shares of Common Stock granted as
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as two and one-half (2.5) shares for every one (1) share
granted.  The aggregate number of shares of Common Stock available for grant
under this Plan and the number of shares of Common Stock subject to outstanding
Awards shall be subject to adjustment as provided in Section 12; provided,
however, that no such adjustment shall affect the status of any option intended
to qualify as an ISO under Code Section 422. The shares of Common Stock issued
pursuant to Awards granted under this Plan may be shares that are authorized and
unissued or shares that were reacquired by the Company, including shares
purchased in the open market.


(b)           Issuance of Shares. For purposes of Section 5(a), the aggregate
number of shares of Common Stock issued under this Plan at any time shall equal
only the number of shares actually issued upon exercise or settlement of an
Award and shall not include shares subject to Awards that have been canceled,
expired or forfeited.  Notwithstanding the foregoing, Shares subject to an Award
under the Plan may not again be made available for issuance under Awards if such
shares are: (i) shares that were subject to a stock-settled Stock Appreciation
Right or Stock Option and that were not issued upon the net settlement or net
exercise of such Stock Appreciation Right or Stock Option, or (ii) shares
delivered to or retained by the Company to pay the exercise price or withholding
taxes related to an Award.


(c)           Tax Code Limits. The aggregate number of shares of Common Stock
subject to Options and Stock Appreciation Rights granted under this Plan during
any calendar year to any one Participant shall not exceed 714,286, and the
aggregate number of shares of Common Stock issued or issuable under all Awards
granted under this Plan other than Options or Stock Appreciation Rights during
any calendar year to any one Participant shall not exceed 357,143, which numbers
shall be calculated and adjusted pursuant to Section 12 only to the extent that
such calculation or adjustment will not affect the status of any Award intended
to qualify as “performance based compensation” under Code Section 162(m).  The
maximum amount payable pursuant to that portion of an Incentive Bonus granted
under this Plan for any calendar year to any Participant that is intended to
satisfy the requirements for “performance based compensation” under Code
Section 162(m) shall not exceed $1,000,000.


6.
Options



(a)           Option Awards. Options may be granted at any time and from time to
time prior to the termination of the Plan, to Participants selected by the
Administrator. No Participant shall have any rights as a shareholder with
respect to any shares of stock subject to Option hereunder until said shares
have been issued. Each Option shall be evidenced by an Award Agreement. Options
granted pursuant to the Plan need not be identical but each Option must contain
and be subject to the terms and conditions set forth below.


(b)           Price. The purchase price under each Option shall be established
by the Administrator, provided that in no event will the purchase price for an
Option be less than the fair market value of the Common Stock subject to the
Option on the date of grant. The purchase price of any Option may be paid in
Common Stock, cash or a combination thereof, as determined by the Administrator,
including an irrevocable commitment by a broker to pay over such amount from a
sale of the shares issuable under an Option, the delivery of previously owned
Common Stock and withholding of Common Stock deliverable upon exercise.
 
 
5

--------------------------------------------------------------------------------

 

(c)           Duration and Exercise or Termination of Option. The Administrator
shall have the right to make the timing of the ability to exercise any Option
subject to continued employment, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator. Unless provided
otherwise in the applicable Award Agreement, the vesting period and/or
exercisability of an Option shall be adjusted by the Administrator during or to
reflect the effects of any period during which the Participant is on an approved
leave of absence or is employed on a less than full-time basis; provided,
however, the period for vesting and/or exercisability of an Option shall under
no circumstances be extended beyond the earlier of (i) the latest date on which
the Option would have expired by its original terms under any circumstances or
(ii) ten (10) years from the date of grant.


(d)           Termination of Employment: Unless an Option earlier expires upon
the expiration date established pursuant to Section 6(c), upon the termination
of the Participant’s employment, or in the case of a Non-Employee Director's
termination of service on the Board for any reason, the Participant's to
exercise an Option then held shall be only as follows, unless the Administrator
specifies otherwise:


(1)           Death. Upon the death of a Participant while in the employ of the
Company or any Subsidiary or while serving as a member of the Board of
Directors, all of the Participant’s vested Options then held shall be
exercisable by his or her estate, heir or beneficiary at any time during the
twelve (12) months next succeeding the date of death (provided, however, no
Option shall be exercisable after the earlier of (i) the latest date on which
the Option would have expired by its original terms under any circumstances or
(ii) ten (10) years from the date of grant). Any and all of the deceased
Participant’s vested Options that are not exercised during such period shall
terminate as of the end of such period.
 
(2)           Total and Permanent Disablement. Upon termination of employment as
a result of the Total and Permanent Disablement of any Participant, all of the
Participant’s vested Options then held shall be exercisable for a period of six
(6) months after termination (or such other period provided in the applicable
Award Agreement, provided, however, no Option shall be exercisable after the
earlier of (i) the latest date on which the Option would have expired by its
original terms under any circumstances or (ii) ten (10) years from the date of
grant). Any and all vested Options that are not exercised during such period
shall terminate as of the end of such period.
 
(3)           Cause. Upon termination of the employment or other service of a
Participant for Cause, all Options granted to the Participant shall expire
immediately, and the Participant shall have no further right to purchase shares
of Common Stock pursuant to such Options; provided, however, the Administrator
may, in its sole discretion, permit such Participant to exercise all or any
portion of such Options to the extent vested as of the date upon which the
termination occurs for a period not to exceed thirty (30) days after such
termination (provided, however, no Option shall be exercisable after the earlier
of (i) the latest date on which the Option would have expired by its original
terms under any circumstances or (ii) ten (10) years from the date of
grant).  Upon such termination, the Participant's unvested Options shall expire,
and the Participant shall have no further right to purchase shares of Common
Stock pursuant to such unvested Options.
 
 
6

--------------------------------------------------------------------------------

 

(4)           Other Reasons. Upon the date of a termination of a Participant’s
employment for any reason other than those stated above in Section 6(d)(1),
(d)(2), or (d)(3) or as described in Section 15, (A) any Option that is
unexercisable as of such termination date shall remain unexercisable and shall
terminate as of such date, and (B) any Option that is exercisable as of such
termination date shall expire thirty (30) days following such date (provided,
however, no Option shall be exercisable after the earlier of (i) the latest date
on which the Option would have expired by its original terms under any
circumstances or (ii) ten (10) years from the date of grant).


(e)           Incentive Stock Options. Notwithstanding anything to the contrary
in this Section 6, in the case of the grant of an Option intending to qualify as
an ISO: (i) if the Participant owns stock possessing more than 10 percent of the
combined voting power of all classes of stock of the Company (a “10%
Shareholder”), the purchase price of such Option must be at least 110 percent
(110%) of the fair market value of the Common Stock on the date of grant, and
the Option must expire within a period of not more than five (5) years from the
date of grant, (ii) termination of employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as ISOs shall not be eligible for treatment under
the Code as ISOs to the extent that either (iii) the aggregate fair market value
of shares of Common Stock (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
and (iv) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of employment (or such other period of time
provided in Section 422 of the Code).


(f)           Change in Control.  Irrespective of what is provided in an Award
Agreement, in the event of a Change in Control, all outstanding Options shall
become immediately exercisable and vested, without regard to any limitation
imposed pursuant to this Plan or any Award Agreement.


(g)           Other Terms and Conditions: Options may also contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Administrator shall deem appropriate.
 
 
7

--------------------------------------------------------------------------------

 

7.
Stock Appreciation Rights



Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Option shall be granted at the same time such Option is granted and
subject to the same terms and conditions applicable to the Option. Subject to
the provisions of Section 6, the Administrator may impose such other conditions
or restrictions on any Stock Appreciation Right as it shall deem appropriate.
Stock Appreciation Rights may be settled in shares of Common Stock, cash or
combination thereof, as determined by the Administrator.  Other than in
connection with a change in the Company’s capitalization (as described in
Section 12) the exercise price of a Stock Appreciation Right may not be reduced
(including an effective reduction in the exercise price by canceling previously
awarded Stock Appreciation Rights and regranting them with a lower exercise
price).
 
8.
Restricted Stock and Restricted Stock Units



(a)           Restricted Stock and Restricted Stock Unit Awards. Restricted
Stock and Restricted Stock Units may be granted at any time and from time to
time prior to the termination of the Plan to Participants selected by the
Administrator. Restricted Stock is an award or issuance of shares of Common
Stock the grant, issuance, retention, vesting and/or transferability of which is
subject during specified periods of time to such conditions (including continued
employment or performance conditions) and terms as the Administrator deems
appropriate. Restricted Stock Units are Awards denominated in units of Common
Stock under which the issuance of shares of Common Stock is subject to such
conditions (including continued employment or performance conditions) and terms
as the Administrator deems appropriate. Each grant of Restricted Stock and
Restricted Stock Units shall be evidenced by an Award Agreement. Unless
determined otherwise by the Administrator, each Restricted Stock Unit will be
equal to one share of Common Stock and will entitle a Participant to either
shares of Common Stock or an amount of cash determined with reference to the
value of shares of Common Stock. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Common Stock, cash or a combination thereof. Restricted Stock and Restricted
Stock Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.  Unless exempt from Code Section 409A by
virtue of the regulatory exemption for short-term deferrals or some other
exemption, Restricted Stock Units (but not Restricted Stock) shall be subject to
Code Section 409A, and any Restricted Stock Unit subject to Code Section 409A
shall be granted on terms that comply with the requirements of Code Section 409A
and the applicable regulations thereunder.  Notwithstanding the foregoing and
irrespective of what is provided in an Award Agreement, in the event of a Change
in Control, all outstanding shares of Restricted Stock and Restricted Stock
Units shall become immediately vested, without regard to any limitation imposed
pursuant to this Plan or any Award Agreement.
 
 
8

--------------------------------------------------------------------------------

 

(b)           Contents of Agreement. Each Award Agreement shall contain
provisions regarding (i) the number of shares of Common Stock or Restricted
Stock Units subject to such Award or a formula for determining such number,
(ii) the purchase price of the shares, if any, and the means of payment,
(iii) the performance criteria, if any, and level of achievement versus these
criteria that shall determine the number of shares or units granted, issued,
retainable and/or vested, (iv) such terms and conditions on the grant, issuance,
vesting and/or forfeiture of the shares or units as may be determined from time
to time by the Administrator, (v) restrictions on the transferability of the
shares or units and (vi) such further terms and conditions in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator. Shares of Common Stock issued under a Restricted Stock Award may
be issued in the name of the Participant and held by the Participant or held by
the Company, in each case as the Administrator may provide.


(c)           Sales Price. Subject to the requirements of applicable law, the
Administrator shall determine the price, if any, at which Awards of Restricted
Stock or Restricted Stock Units, or shares of Common Stock issuable under
Restricted Stock Unit Awards, shall be sold or awarded to a Participant, which
may vary from time to time and among Participants and which may be below the
market price of such shares at the date of grant.


(d)           Vesting. The grant, issuance, retention, vesting and/or settlement
of shares of Restricted Stock and Restricted Stock Units shall occur at such
time and in such installments as determined by the Administrator or under
criteria established by the Administrator. The Administrator shall have the
right to make the timing of the grant and/or the issuance, ability to retain,
vesting and/or settlement of shares of Restricted Stock and under Restricted
Stock Units subject to continued employment, passage of time and/or such
performance criteria as deemed appropriate by the Administrator; provided that
in no event shall the grant, issuance, retention, vesting and/or settlement of
shares under Restricted Stock or Restricted Stock Unit Awards that is based on
performance criteria and level of achievement versus such criteria be subject to
a performance period of less than one year from the date the Award is made,
other than as a result of or upon the death, disability or retirement of the
Participant, in each case as specified in the agreement evidencing such Award.
Notwithstanding anything to the contrary herein, the performance criteria for
any Restricted Stock or Restricted Stock Unit that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Administrator and specified at the time the Restricted Stock or
Restricted Stock Unit is granted.


(e)           Discretionary Adjustments and Limits. Subject to the limits
imposed under Code Section 162(m) for Awards that are intended to qualify as
“performance based compensation,” notwithstanding the satisfaction of any
performance goals, the number of shares of Common Stock granted, issued,
retainable and/or vested under an Award of Restricted Stock or Restricted Stock
Units on account of either financial performance or personal performance
evaluations may be reduced by the Administrator on the basis of such further
considerations as the Administrator shall determine.


(f)           Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to shares of
Common Stock underlying Restricted Stock Units unless and until such shares are
reflected as issued and outstanding shares on the Company’s stock ledger.
 
 
9

--------------------------------------------------------------------------------

 

(g)           Dividends and Distributions. Participants in whose name Restricted
Stock is granted shall be entitled to receive all dividends and other
distributions paid with respect to those shares, unless determined otherwise by
the Administrator. Any such dividends or distributions will be subject to the
same restrictions on transferability as the Restricted Stock with respect to
which they were distributed. Shares underlying Restricted Stock Units shall be
entitled to dividends or dividend equivalents only to the extent provided by the
Administrator.


9.
Deferred Stock Units



(a)           The Administrator may establish rules for the deferred delivery of
Common Stock upon exercise of an Option or Stock Appreciation Right and upon
settlement, vesting or other events with respect to Restricted Stock or
Restricted Stock Units, or in payment or satisfaction of an Incentive Bonus or
of any other compensation arrangement maintained by the Company or a Subsidiary,
in each case with the deferral evidenced by use of “Stock Units” equal in number
to the number of shares of Common Stock whose delivery is so deferred or to the
value of the amount being so deferred. A “Stock Unit” is a bookkeeping entry
representing an amount equivalent to the fair market value of one share of
Common Stock. Unless the Administrator specifies otherwise, Stock Units
represent an unfunded and unsecured obligation of the Company. Settlement of
Stock Units upon expiration of the deferral period shall be made in Common
Stock, cash or a combination thereof, as determined by the Administrator. The
amount of Common Stock, or other settlement medium, to be so distributed may be
increased by dividend equivalents. Unless determined otherwise by the
Administrator, during the deferral period a Participant will not have any rights
as a shareholder of the Company, including, without limitation, voting rights
and the right to receive dividends or distributions. Until a Stock Unit is so
settled, the number of shares of Common Stock represented by a Stock Unit shall
be subject to adjustment pursuant to Section 12. Any Stock Units that are
settled after the holder’s death shall be distributed to the holder’s designated
beneficiary(ies) or, if none was designated, the holder’s estate.  The
Administrator shall deliver a Deferred Stock Unit only to the extent that the
delivery of such Stock Unit would not result in the imposition of taxes under
Code Section 409A.  Notwithstanding the foregoing and irrespective of what is
provided in an Award Agreement (except for the requirements of the preceding
sentence and any provisions of an Award Agreement needed to comply with the
requirements of the preceding sentence), in the event of a Change in Control,
all outstanding Stock Units that have been deferred shall become immediately
deliverable, without regard to any limitation imposed pursuant to this Plan or
an Award Agreement.


10.
Incentive Bonuses



(a)           General. Each Incentive Bonus Award will confer upon the
Participant the opportunity to earn a future payment tied to the level of
achievement with respect to one or more performance criteria established for a
performance period of not less than one year.


(b)           Incentive Bonus Document. Each Award Agreement evidencing an
Incentive Bonus shall contain provisions regarding (i) the target and maximum
amount payable to the Participant as an Incentive Bonus, (ii) the performance
criteria and level of achievement versus these criteria that shall determine the
amount of such payment, (iii) the term of the performance period as to which
performance shall be measured for determining the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Incentive Bonus prior to actual payment,
(vi) forfeiture provisions and (vii) such further terms and conditions, in each
case not inconsistent with this Plan as may be determined from time to time by
the Administrator.
 
 
10

--------------------------------------------------------------------------------

 

(c)           Performance Criteria. The Administrator shall establish the
performance criteria and level of achievement versus these criteria that shall
determine the target and maximum amount payable under an Incentive Bonus, which
criteria may be based on financial performance and/or personal performance
evaluations. The Administrator may specify the percentage of the target
Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Code Section 162(m). Notwithstanding
anything to the contrary herein, the performance criteria for any portion of an
Incentive Bonus that is intended by the Administrator to satisfy the
requirements for “performance-based compensation” under Code Section 162(m)
shall be a measure based on one or more Qualifying Performance Criteria (as
defined in Section 13(b)) selected by the Administrator and specified at the
time the Incentive Bonus is granted. The Administrator shall certify the extent
to which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment of any Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Code Section 162(m).


(d)           Timing and Form of Payment. The Administrator shall determine the
timing of payment of any Incentive Bonus. Payment of the amount due under an
Incentive Bonus may be made in cash or in shares of Common Stock, as determined
by the Administrator. The Administrator may provide for or, subject to such
terms and conditions as the Administrator may specify, may permit a Participant
to elect for the payment of any Incentive Bonus to be deferred to a specified
date or event.


(e)           Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus on account of either
financial performance or personal performance evaluations may be reduced by the
Administrator on the basis of such further considerations as the Administrator
shall determine.


11.
Conditions and Restrictions Upon Securities Subject to Awards



The Administrator may provide that the shares of Common Stock issued upon
exercise of an Option or Stock Appreciation Right or otherwise subject to or
issued under an Award shall be subject to such further agreements, restrictions,
conditions or limitations as the Administrator in its discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity
compensation arrangements, and (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.  Notwithstanding the
foregoing and irrespective of what is provided in an Award Agreement, in the
event of a Change in Control, all outstanding Awards shall become immediately
exercisable and vested, without regard to any limitation imposed pursuant to
this Plan or any Award Agreement.
 

 
11

--------------------------------------------------------------------------------

 

12.
Adjustment of and Changes in the Stock



In the event that the number of shares of Common Stock of the Company shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, dividend (other than
regular, quarterly cash dividends), or otherwise, then each share of Common
Stock of the Company which has been authorized for issuance under the Plan,
whether such share is then currently subject to or may become subject to an
Award under the Plan, as well as the per share limits set forth in Section 5 of
this Plan, may be proportionately adjusted by the Administrator to reflect such
increase or decrease, unless the Company provides otherwise under the terms of
such transaction. The terms of any outstanding Award may also be adjusted by the
Administrator as to price, number of shares of Common Stock subject to such
Award and other terms to reflect the foregoing events.  For the avoidance of
doubt, the number of shares of Common Stock subject to the Plan and reflected in
this Plan document takes into account the Company's 7 for 1 reversed stock
split, effectuated April 24, 2008.
 
In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of a Change of Control, merger,
consolidation or otherwise, then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may, to the extent not accelerated pursuant to another provision
of this Plan, accelerate the time or times at which any Award may be exercised
and may provide for cancellation of any or all of accelerated Awards that are
not exercised within a time prescribed by the Administrator in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
Options granted pursuant to this Plan intended to qualify as ISOs shall comply
with the applicable requirements, provisions, and restrictions of the Code, and
any adjustment to (or acceleration of) of any Award subject to Code Section 409A
or eligible for an exemption under Code Section 409A shall comply with the
applicable requirements of Code Section 409A or the exemption and the
regulations applicable thereto.
 
No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the shares
subject to the Award shall be rounded down to the nearest whole share. Notice of
any adjustment shall be given by the Company to each Participant, which shall
have been so adjusted and such adjustment (whether or not notice is given) shall
be effective and binding for all purposes of the Plan.
 
 
12

--------------------------------------------------------------------------------

 

13.
Performance-Based Compensation



(a)           General. The Administrator may establish performance criteria and
level of achievement versus such criteria that shall determine the number of
shares of Common Stock to be granted, retained, vested, issued or issuable under
or in settlement of or the amount payable pursuant to an Award, which criteria
may be based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the
Administrator may specify a percentage of an Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code, provided that the performance criteria for any portion of an Award
that is intended by the Administrator to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified at the time the Award is granted. The Administrator
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment,
settlement or vesting of any Award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding satisfaction of any performance goals, the number of shares
issued under or the amount paid under an award may, to the extent specified in
the Award Agreement, be reduced by the Administrator on the basis of such
further considerations as the Administrator in its sole discretion shall
determine.


(b)           Qualifying Performance Criteria. For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Administrator:
(i) cash flow (before or after dividends), (ii) earnings per share (including
earnings before interest, taxes, depreciation and amortization), (iii) stock
price, (iv) return on equity, (v) total shareholder return, (vi) return on
capital (including return on total capital or return on invested capital),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, (xx) customer service, (xxi) issuance of equity or debt
instruments of the Company, (xxii) product sales, or (xxiii) other objective
company or working group milestones. To the extent consistent with
Section 162(m) of the Code, the Administrator may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs and (v) any extraordinary, unusual or non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s Forms 10-K or 10-Q for the applicable year.
 
 
13

--------------------------------------------------------------------------------

 

14.
Transferability



Unless the Administrator specifies otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime.  Notwithstanding the foregoing, if permitted by the
Administrator in its sole discretion, Awards may be transferred to a former
spouse if required by a qualified domestic relations order.
 
15.
Compliance with Laws and Regulations



This Plan, the grant, issuance, vesting, exercise and settlement of Awards
hereunder, and the obligation of the Company to sell, issue or deliver shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations and to such approvals by any governmental
or regulatory agency as may be required. The Company shall not be required to
register in a Participant’s name or deliver any shares prior to the completion
of any registration or qualification of such shares under any foreign, federal,
state or local law or any ruling or regulation of any government body which the
Administrator shall determine to be necessary or advisable. To the extent the
Company is unable to or the Administrator deems it infeasible to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. No Stock Option
shall be exercisable and no shares shall be issued and/or transferable under any
other Award unless a registration statement with respect to the shares
underlying such Stock Option is effective and current or the Company has
determined that such registration is unnecessary.
 
In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.
 
16.
Withholding



To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of shares issued under an ISO, the vesting of or
settlement of deferred units under an Award, an election pursuant to
Section 83(b) of the Code or otherwise with respect to an Award. The Company and
its Subsidiaries shall not be required to issue shares of Common Stock, make any
payment or to recognize the transfer or disposition of shares until such
obligations are satisfied. The Administrator may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to him or her upon exercise of the Option or the
vesting or settlement of an Award, or by tendering shares previously acquired.
 
 
14

--------------------------------------------------------------------------------

 

17.
Administration of the Plan



(a)           Administrator of the Plan. The Plan shall be administered by the
Administrator, which shall be the Compensation Committee of the Board of
Directors or, in the absence of a Compensation Committee, the Board of Directors
itself. Any power of the Administrator may also be exercised by the Board of
Directors, except to the extent that the grant or exercise of such authority
would cause any Award or transaction to become subject to (or lose an exemption
under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award designated as a Performance
Award not to qualify for treatment as performance-based compensation under Code
Section 162(m). To the extent that any permitted action taken by the Board
conflicts with action taken by the Administrator, the Board action shall
control. The Compensation Committee may by resolution authorize one or more
officers of the Company to perform any or all things that the Administrator is
authorized and empowered to do or perform under the Plan, and for all purposes
under this Plan, such officer or officers shall be treated as the Administrator;
provided, however, that the resolution so authorizing such officer or officers
shall specify the total number of Awards (if any) such officer or officers may
award pursuant to such delegated authority, and any such Award shall be subject
to the form of Option agreement theretofore approved by the Compensation
Committee. No such officer shall designate himself or herself or any Nonemployee
Director as a recipient of any Awards granted under authority delegated to such
officer. In addition, the Compensation Committee may delegate any or all aspects
of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.


(b)           Powers of Administrator. Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards, and to grant Awards; (iii) to grant
Awards to Participants and, to the extent not expressly provided in this Plan,
determine the terms and conditions thereof, including the number of shares
subject to Awards and the exercise or purchase price of such shares and the
circumstances under which Awards become exercisable or vested or are forfeited
or expire, which terms may but need not be conditioned upon the passage of time,
continued employment, the satisfaction of performance criteria, the occurrence
of certain events, or other factors; (iv) to establish and verify the extent of
satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award;
(v) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by Participants under this Plan; (vi) to determine whether, and the
extent to which, adjustments are required pursuant to Section 12; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions in good faith and for the benefit of the Company; and
(viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.
 
 
15

--------------------------------------------------------------------------------

 

(c)           Determinations by the Administrator. All decisions, determinations
and interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.


(d)           Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing any subject shares to the
Subsidiary, for such lawful consideration as the Administrator may determine,
upon the condition or understanding that the Subsidiary will transfer the shares
to the Participant in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Administrator shall determine.


(e)           Section 409A.  All Awards granted under the Plan that are subject
to (or potentially subject to) Section 409A of the Code shall be administered in
a manner consistent with the requirements of Section 409A of the Code (and, to
the extent possible, to avoid treatment of the Award as subject to Section
409A).


18.
Amendment of the Plan or Awards



The Board may amend, alter or discontinue this Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the shareholders of the Company:
 
(a)           increase the maximum number of shares for which Awards may be
granted under this Plan;


(b)           extend the term of this Plan;


(c)           change the class of persons eligible to be Participants;


(d)           otherwise amend the Plan in any manner requiring shareholder
approval by law or under the applicable stock exchange listing requirements; or


(e)           increase the individual maximum limits in Section 5(c).


No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would materially impair the rights of the holder of an Award, without
such holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
change of control (as defined in the applicable Award Agreement) that such
amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard.
 
 
16

--------------------------------------------------------------------------------

 

19.
No Liability of Company



The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of shares of Common Stock as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares hereunder; and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted hereunder.
 
20.
Non-Exclusivity of Plan



Neither the adoption of this Plan by the Board of Directors nor the submission
of this Plan to the shareholders of the Company for approval shall be construed
as creating any limitations on the power of the Board of Directors or the
Administrator to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of restricted stock or
stock options otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
21.
Governing Law



This Plan and all Award Agreements shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York.  Each
party subject to this Plan or any Award Agreement hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
and County of New York for the adjudication of any dispute hereunder or under
such Award Agreement, and hereby irrevocably waives, and agrees not to assert in
any suit, action, or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action, or proceeding is
brought in an inconvenient forum, or that the venue of such suit, action, or
proceeding is improper.
 
22.
No Right to Employment, Reelection or Continued Service



Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither an Award nor any benefits arising under this
Plan shall constitute an employment contract with the Company, any Subsidiary
and/or its affiliates, accordingly, subject to Sections 4 and 19, this Plan and
the benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board of Directors without giving rise to any liability on the
part of the Company, its Subsidiaries and/or its affiliates.
 
 
17

--------------------------------------------------------------------------------

 